Foster, J.
The testimony of the police officer to the conversation between himself and the witness Mrs. Newhall, in the presence of the defendant, while the latter was in custody, should not have been admitted. The defendant was not bound to deny or reply to the statements made between them, and his silence under such circumstances warranted no inference against him. Commonwealth v. Kenney, 12 Met. 235, states fully the rule of law applicable to such a case, and applies it to a state of facts almost precisely identical with those disclosed in these exceptions, which must be sustained.